Citation Nr: 1715449	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus type 2 with atrial fibrillation (AFIB).

3.  Entitlement to an initial disability rating for bilateral open angle glaucoma and bilateral cataracts (previously rated as bilateral cataracts) higher than 10 percent prior to November 24, 2014, and higher than 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2014 and August 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

The 2014 rating decision granted service connection for bilateral open angle glaucoma and cataracts with a rating of 10 percent effective January 17, 2013, and continued a 20 percent rating for diabetes mellitus type II with AFIB.  The 2015 rating decision increased the rating for bilateral glaucoma-cataracts disability to 20 percent effective November 24, 2014, and denied service connection for sleep apnea on the grounds of no new and material evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2). 

Although the issue of a higher initial rating for service-connected bilateral open angle glaucoma and cataracts was not certified by the RO, the Board notes that the September 2015 statement of the case (SOC) addressed that issue and the assigned rating for the Veteran's service-connected diabetes mellitus type II disability, and in his ensuing substantive appeal (VA Form 9) the Veteran indicated that he was (A) appealing the assigned rating for his diabetes mellitus type II disability and (B) all of the issues in the SOC.  See September 2015 Form 9, Part 8, box A and B.  In light of the ambiguity, the Board is taking jurisdiction of the issue of a higher initial rating for service-connected bilateral open angle glaucoma and cataracts for appropriate action, along with the two issues certified by the RO.  


The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his September 2015 Form 9, the Veteran requested a Travel Board hearing.  In correspondence dated in February 2016, he withdrew his request for a Board hearing; however, in his May 2016 Form 9 he again requested a Travel Board hearing.  

In June and July of 2016, the appeals were certified to the Board.

In a letter dated August 19, 2016, the Veteran stated that he wanted "a hearing before regional office (Topeka VAMC) decision makers" rather than a Travel Board hearing.  

VA regulations provide that an appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board . . . during which they may submit a request for a personal hearing.  See 38 C.F.R. § 20.1304(a).

As the Veteran's request for a personal hearing was made prior to promulgation of a Board decision and within the 90 day post-certification period, the case is being remanded for provision to the Veteran of the requested RO local hearing.  See 38 C.F.R. §§ 3.103(c), 3.2600.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a RO local hearing, pursuant to 38 C.F.R. §§ 3.103(c) and 3.2600, regarding the issues on appeal.

2.  After completion of the above and any other necessary development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board; unless the Veteran requests otherwise.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

